 Case 1:20-cv-02270-FB Document 23 Filed 09/15/21 Page 1 of 7 PageID #: 704




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -----------------------------------------------x
 MONICA D. KIRBY,
                                                          MEMORANDUM AND ORDER
                       Plaintiff,
                                                          Case No. 1:20-cv-02270-FB
        -against-

 ANDREW SAUL, COMMISSIONER
 OF SOCIAL SECURITY,

                        Defendant.
 ------------------------------------------------x
 Appearances:                                    For the Defendant:
 For the Plaintiff:                              SETH DuCHARME, ESQ.
 DANIEL BERGER, ESQ.                             Acting United States Attorney
 1000 Grand Concourse                            Eastern District of New York
 Bronx, NY 10451                                 By: ANNE M. ZEIGLER, ESQ.
                                                 Special Assistant United States Attorney
                                                 271 Cadman Plaza East
                                                 Brooklyn, New York 11201

BLOCK, Senior District Judge:

       Monica Kirby seeks review of the Commissioner of Social Security’s denial

of her application for disability insurance benefits (“DIB”). Both parties move for

judgment on the pleadings. For the following reasons, Kirby’s motion is granted, the

Commissioner’s motion is denied, and this case is remanded.

                                                     I.

       Kirby seeks benefits for the closed period of March 19, 2016 to November 6,

2017. During that time, she suffered from the following severe impairments:

                                                1
  Case 1:20-cv-02270-FB Document 23 Filed 09/15/21 Page 2 of 7 PageID #: 705




degenerative disc disease of the lumbar and cervical spines, left shoulder strain,

anxiety, and depression. Several years ago, Kirby was hit by a car as a pedestrian,

and in 2013, she again injured her back, neck, and shoulder while moving products

for work. An MRI in February 2016 revealed degenerative disc disease with mild

disc displacement disease and straightening of the spine, as well as cervical

radiculopathy, cervical disc displacement, lumbar radiculopathy, and lumbar

intervertebral disc displacement. An MRI in February 2017 revealed mild

degenerative disc disease and osteoarthritis. She received epidural steroid injections,

wore a back brace, did physical therapy, and took pain medication. The medication

caused disorientation, nausea, constipation, and memory problems. Kirby also

suffered from major depressive disorder and generalized anxiety disorder, for which

she was prescribed several medications and attended weekly therapy sessions.

      During the closed period, Kirby saw Dr. Alexander Rances, a physician and

pain management specialist, every two to four weeks. He opined that she could stand

for 30 minutes at a time, sit for one hour at a time, and had difficulty performing

basic movements. R. 521-26. He stated that her condition would persist for at least

a year. Kirby also saw Maria Gabrielli, LCSW, Iskander Enikeev, MD, and Tenisha

Simon, NP of New York Psychiatric Services for her mental impairments. Ms.

Gabrielli met with Kirby weekly for therapy from December 2016 to July 2017. R.

538-55. She opined that Kirby exhibited marked deficiencies in her understanding


                                          2
  Case 1:20-cv-02270-FB Document 23 Filed 09/15/21 Page 3 of 7 PageID #: 706




and memory, and moderate to extreme deficiencies in concentration, concluding that

Kirby’s ability to work was extremely limited. Ms. Gabrielli concluded the

impairments would prevent Kirby from working at least 20% of the time. R. 529. In

2017, Dr. Enikeev and NP Simon performed monthly psychiatric evaluations and

prescribed multiple medications for Kirby. R. 310-21. Kirby was also examined by

Dr. Olga Yevsikova, orthopedic consultant, and Dr. Clementina Porcelli, Ph.D.,

psychiatric consultant. R. 297-302; R. 303-07. Both examinations were consistent

with Kirby’s treating sources. Dr. K. Gawley, a non-examining psychological

consultant, provided an opinion based on the written record.

      Kirby filed an application for DIB on February 27, 2017, alleging disability

beginning on March 29, 2016. The claim was denied on June 19, 2017. After denial,

Kirby requested a hearing. On February 8, 2019, a video hearing was held.

Administrative Law Judge Scott Johnson presided over the hearing from Topeka,

KS. On March 4, 2019, ALJ Johnson issued a decision denying the claim. The

Appeal Counsel denied Kirby’s request for review. This lawsuit followed.

                                         II.

      “In reviewing a final decision of the Commissioner, a district court must

determine whether the correct legal standards were applied and whether substantial

evidence supports the decision.” Butts v. Barnhart, 388 F.3d 377, 384 (2d Cir. 2004);

see also 42 U.S.C. § 405(g). Substantial evidence means “more than a mere


                                         3
  Case 1:20-cv-02270-FB Document 23 Filed 09/15/21 Page 4 of 7 PageID #: 707




scintilla,” or “such relevant evidence as a reasonable mind might accept as adequate

to support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971); see also

Selian v. Astrue, 708 F.3d 409, 417 (2d Cir. 2013).

                                          III.

      The treating physician rule requires the ALJ to give “controlling weight” to

the opinion of the treating physician “as to the nature and severity of the impairment”

unless it is “inconsistent with other substantial evidence in [the] case record.” Stacey

v. Comm'r of Soc. Sec. Admin., 799 F. App'x 7, 9 (2d Cir. 2020) (quoting Burgess v.

Astrue, 537 F.3d 117, 128 (2d Cir. 2008)).

      When deciding whether the ALJ gave “appropriate weight” to a treating

physician’s opinion, the Court applies the two-step framework laid out in Estrella v.

Berryhill, 925 F.3d 90 (2d Cir. 2019). First, “the ALJ must decide whether the

opinion is entitled to controlling weight.” Id. at 95. Then, “if the ALJ decides the

opinion is not entitled to controlling weight, it must determine how much weight, if

any, to give” and must “explicitly consider” the four nonexclusive Burgess factors:

(1) the frequen[cy], length, nature, and extent of treatment; (2) the amount of medical

evidence supporting the opinion; (3) the consistency of the opinion with the

remaining medical evidence; and (4) whether the physician is a specialist. Estrella,

925 F.3d at 95-96 (citing Burgess,537 F.3d at 129 and 20 C.F.R. § 404.1527(c)(2)).




                                           4
    Case 1:20-cv-02270-FB Document 23 Filed 09/15/21 Page 5 of 7 PageID #: 708




        In denying her claim, ALJ Johnson gave “little weight” to the opinions of

Kirby’s treating sources and the consulting examiners. He gave “great weight” to

the non-examining consultant. However, at step two, ALJ Johnson did not explicitly

consider the Burgess factors. He stated that Dr. Rances’s “opinions are not well-

supported by the medical evidence of record.” R. 19. He also stated that the opinion

of Ms. Gabrielli, LCSW, “is internally inconsistent with her own observations” and

with Kirby’s “routine and conservative treatment,” and presented in “checkbox

format without narrative discussion.” 1 Id. NP Simon’s opinions were also given

“little weight,” despite consisting of notes from treatment over eight months,

because they “relate directly to the ultimate issue of whether the claimant is

disabled…which is reserved to the Commissioner.” Id. The ALJ provided no

determination or explanation on the weight given to the opinion of Dr. Enikeev. It is

apparent that the ALJ improperly, and perhaps exclusively, relied on the findings of

the non-examining consultant. Rodriguez v. Barnhart, 249 F. Supp. 2d 210, 214

(E.D.N.Y. 2003) (“[I]n evaluating a claimant's disability, a non-examining

physician's opinions are entitled to only limited weight.”) (citing Cruz v. Sullivan,

912 F.2d 8, 13 (2d Cir. 1990)). On remand, the ALJ must give appropriate weight

to Kirby’s treating sources and adequately explain the reasons for the weight given.


1
  This is empirically false. Ms. Gabrielli completed forms for Mental Residual
Functional Capacity Assessment and provided several pages of narrative summaries
in the form of post-session notes. R. at 538-55.
                                         5
  Case 1:20-cv-02270-FB Document 23 Filed 09/15/21 Page 6 of 7 PageID #: 709




                                         IV.

      The ALJ’s final opinion is not supported by substantial evidence. In addition

to relying on the non-examining consultant, ALJ Johnson cherry-picked from the

treating sources’ medical opinions to support his decision, effectively replacing their

judgment with his own. This is not proper. See Rosa v. Callahan, 168 F.3d 72, 79

(2d Cir. 1999) (“In analyzing a treating physician’s report, ‘the ALJ cannot

arbitrarily substitute his own judgment for competent medical opinion.’”) (quoting

McBrayer v. Secretary of Health and Human Servs., 712 F.2d 795, 799 (2d Cir.

1983)); Smith v. Bowen, 687 F. Supp. 902, 904 (S.D.N.Y. 1988) (“[The ALJ] cannot

pick and choose evidence that supports a particular conclusion.”) (citing Fiorello v.

Heckler, 725 F.2d 174, 175-76 (2d Cir. 1983)). Further, neither Kirby’s ability to

perform personal tasks—like showering, getting dressed, and going to doctor’s

appointments—her “conservative” treatment choices, nor her decision to return to

work after a period of disability amounts to substantial evidence. ECF No. 18 at 17;

Burgess, 537 F.3d at 129 (“Nor is the opinion of the treating physician to be

discounted merely because he has recommended a conservative treatment

regimen.”); Cabibi v. Colvin, 50 F.Supp.3d 213 (E.D.N.Y 2014) (“A claimant need

not be an invalid to be found disabled.”); Woodford v. Apfel, 93 F. Supp. 2d 521,

529 (S.D.N.Y. 2000) (“Such [personal] activities do not by themselves contradict

allegations of disability, as people should not be penalized for enduring the pain of


                                          6
  Case 1:20-cv-02270-FB Document 23 Filed 09/15/21 Page 7 of 7 PageID #: 710




their disability in order to care for themselves.”) (internal citations omitted);

Goldstein v. Harris, 517 F.Supp. 1314, 1317 (S.D.N.Y. 1981) (ALJ erred in

concluding plaintiff's return to substantial gainful activity within twelve months of

alleged disability period demonstrated he was not previously disabled, a result that

“would contravene the general rule that the Social Security Act be considered a

remedial statute to be broadly construed and liberally applied.”) (internal quotation

marks and citations omitted).

                                 CONCLUSION

      For the foregoing reasons, Kirby’s motion is GRANTED, the Commissioner’s

motion is DENIED, and the case is REMANDED to the Commissioner for further

proceedings consistent with this opinion.



SO ORDERED.

                                                ________/S/____________________
                                                FREDERIC BLOCK
                                                Senior United States District Judge

   Brooklyn, New York
   September _15_, 2021




                                            7
